DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
On page 4, applicant argues that the combination fails to teach each of the limitations of claim 11. In particular, applicant argues that Coggio only teaches a low refractive index diffuser layer and fails to teach the layer being used to encapsulate the linear structures of a microstructured layer and fails to even teach the use of linear structures in a microstructured surface. 
The examiner recognizes that Coggio fails to teach the microstructured surface as required by claim 1. However, the microstructured surface is taught by Wang as discussed on page 3 of the Final office action dated 10/14/2021. As noted in the final rejection, Wang teaches a brightness enhancement film which includes a top substrate including longitudinal prisms which the examiner considers as the top microstructured layer as required by claim 11. Furthermore, the films of Wang further include diffuser layers, one of which is above the top susbtrate layer indicated as #22 in figure 2. Again, as indicated in the final rejection, Wang is silent with respect to this diffuser layer being coated with and embedded with a material having a different refractive index than that of the linear structures. The rejection then relies on Coggio as argued by the applicant. Coggio teaches low refractive index layers which may be placed on optical elements. (Pg. 1, Paragraph [0005]). The optical element may be any useful optical element including reflective polarizing films such as brightness enhancing films (Pg. 5, Paragraph [0051]). Additionally, Coggio teaches the low refractive index layers being disposed directly on the optical elements and the low refractive index layer being a diffuser layer (Pg. 1, Paragraph [0003]). Furthermore, the low refractive index layers include a binder and metal oxide particles 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783